DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a result of whether the detection position image meets the playback trigger threshold comprises all permutations and combinations of whether the detection position image meets the playback trigger threshold”. The phrase “all permutations and combinations” renders the claim indefinite. A “permutation” nor a “combination” of whether image meets the threshold is not defined by the claim with no explanation as to what constitutes all permutations and combinations, and in the specification, the discussion of permutations and combinations in paragraphs 0026-27 fails to provide explanation of what a “permutation of whether the image meets the threshold” is, and fails to provide explanation of what a “combination of whether the image meets the threshold” is, and no explanation of what specifically all the possible 
Claim 6 depends from claim 5, does not resolve the indefiniteness and is rejected under the same grounds.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 8, 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sankar et al. (U.S. Patent Application Publication 2013/0159350) hereinafter Sankar.

Regarding Claim 1, Sankar discloses:
A music playback determining method, based on image information, whether to play music (para 0051, 0045: a multi-room, multi-sensor music playlist system and associated music playback method is described to control via the sensor fusion interface whether music is played in a particular room through user tracking information based on movement, pose, etc. of an entity, which a person, as captured via cameras [based on image information] to control the music playback), comprising:
obtaining at least one detection position image through an image sensing apparatus (para 0051-52: an entity enters a room and the camera [image sensing apparatus] captures an image of the entity within the room [detection position image]);
determining whether the detection position image meets at least one playback trigger threshold; and
starting an audio playback device based on a result of whether the detection position image meets the playback trigger threshold, to output at least one piece of audio content (para 0051-52: upon matching a face in the image with one of the players, a playlist associated with the player is retrieved and played through a speaker system [audio playback device] by the music playlist system running on the computer [starting an audio playback device to output at least one piece of audio content] based on the 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Sankar further discloses:
wherein the detection position image corresponds to a detection position (para 0052, 0036-37, 0045: the player’s face is recognized [detection position] in the image captured within the room).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Sankar further discloses:
wherein a plurality of detection position images corresponds to a plurality of detection positions (para 0035-36, 0051-53: camera provides image data for multiple entities and a position of the entity; facial recognition can detect and identify human faces [plurality of detection positions] in a set of images [plurality of detection position images]; cameras located in multiple rooms, each camera can capture an image [plurality of detection position images] when the entity/player enters each room and when entering another room or re-enters same room the music playlist is resumed or restarted to play when entity is identified within the room [plurality of detection positions].).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Sankar further discloses:


Regarding Claim 5, in addition to the elements stated above regarding claim 4, Sankar further discloses:
wherein a result of whether the detection position image meets the playback trigger threshold comprises all permutations and combinations of whether the detection position image meets the playback trigger threshold (para 0051-53: in determining whether to play a playlist, multiple situations [all permutations and combinations] based on the captured images can be detected including one entity is recognized, the same entity is recognized in different rooms, a different entity can be recognized, an entity leaves a room, multiple entities recognized in the same room).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Sankar further discloses:
wherein a plurality of pieces of audio content correspond to different results of whether the detection position image meets the playback trigger threshold (para 0051-53: the music playlist system can distinguish between entities of the household by facial recognition and play an appropriate playlist [plurality of pieces of audio content 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Sankar further discloses:
wherein the playback trigger threshold is used to determine whether the detection position image comprises a human body image (para 0036, 0037, 0051-52: facial recognition identifies a human face in the captured image and is that of a player).

Regarding Claim 8, Sankar discloses:
A music playback system (para 0051: computerized music playlist system), comprising:
an image sensing apparatus (para 0051: camera, located in a room) configured to obtain at least one detection position image (para 0051-52: when an entity enters a room the camera is caused to capture an image of the entity within the room [detection position image]);
an audio playback device (para 0051: speaker system) configured to play at least one piece of audio content (para 0051: the speaker system is caused to play music of a playlist); and
 a control unit connected to the image sensing apparatus and the audio playback device (para 0051: central computer [control unit] running the music playlist system is connected to the camera and speaker system) and configured to control, based on a 

Regarding Claim 10, in addition to the elements stated above regarding claim 8, Sankar further discloses:
wherein the control unit is an independent apparatus positioned outside the image sensing apparatus and the audio playback device (para 0051-53: the central personal computer running the music playlist system is an independent apparatus, separate from [positioned outside] the camera and the speaker system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Sankar in view of Dawson et al. (U.S. Patent Application Publication 2020/0159487) hereinafter Dawson.

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Sankar does not explicitly disclose:
wherein the control unit is built in the audio playback device.
However, in a related field of endeavor (i.e. audio playback device with integrated control unit) Dawson teaches (para 0037-40, 0068, figs. 2, 3) system 50 [control unit] that controls a music playlist system can reside [built in] on the music player device 140 that plays outputs the music. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dawson to Sankar to allow the personal computer running the music playlist system to be integrated into the speaker system, thus allowing for a wider variety of implementations that include distributed as well as integrated functions (Dawson para 0068), as well as an enhanced user experience by incorporating all functionality into a single dedicated device (Dawson para 0068), such as a mobile device, allowing for easier user portability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreasson (U.S. Patent Application Publication 2009/0116684); Howarter et al. (U.S. Patent Application Publication 2008/0129498).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653    
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653